DETAILED ACTION
	This Office Action is in response to an RCE, filed 26 January 2022, wherein Claims 1-26 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.

Response to Arguments
Independent Claims 1 and 8
Applicant’s arguments and amendments have been fully considered and are persuasive. The Examiner respectfully withdraws the previous rejections, however, new rejections may be found below as necessitated by amendment.

Independent Claims 15 and 20


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brigham (US 20160217501) in view of Mayfield et al. (US 20150199913).

As to Claim 1, Brigham discloses a computing system (Fig. 1 – Dynamic Message Server 108), comprising: a user-interface display screen (Fig. 2 – User Interface 210; See also Fig. 3 and Paragraphs [0082]-[0085]); at least one processor (Fig. 1 – Dynamic Message Server 108; Fig. 46 and [0137]-[0139] for explicit processor in computing device); and at least one memory storing executable training software which (Paragraph [0072] for AI Platform with code for purpose; See also Fig. 46 and Paragraphs [0137]-[0139] for explicit memory and instructions in computing device), when executed by the at least one processor, causes the at least one processor to: access a database of dialogues, the dialogues including a plurality of computer- (Paragraphs [0063][0066][0067] describe the database containing messages sent to leads, responses received, alerts sent out, etc. in chronological order of occurrence; See Paragraphs [0044][0045] for more about dialog with users; Paragraphs [0083]-[0085] describe how the AI Manager 330 allows the user to access documents/responses that the AI has processed and made classification(s) for); retrieve, from the database, at least one user response having already labeled thereto an assigned class having a highest confidence score, the confidence score indicating a degree of confidence that a context of the at least one retrieved user response is of the assigned class (Figs. 19 & 23 and Paragraphs [0121][0124] describe the user interface for inputting search terms or viewing/reviewing the AI’s training and classifications of a user document/response to approve/disapprove the classification(s) – the confidence values ranging between 0-100 for each classified category; See also [0106] for the AI algorithm classification with the highest confidence level in their classification); display, on the user-interface display screen, the assigned class, along with a plurality of other classes, each of the plurality of other classes having a respective lower confidence score than the assigned class (Figs. 19 & 23 and Paragraphs [0121][0124] describe the dashboard for displaying documents/responses that the AI has been confident on one or more of the classification determinations and their associated confidence values for each category – the confidence values ranging between 0-100 for each classified category); and receive, from a user of the training software, an indication of validity of the assigned class of the at least one retrieved user response (Figs. 19 & 23 and Paragraphs [0121][0124] describe how the AI developer reviews the classification(s) of the AI by approving or disapproving using a thumbs up or down on the UI dashboard), Application No. 16/059,498Page 2 of 16wherein each of the confidence scores is pre-determined by a natural language classifier employed to analyze the at least one user response (Paragraphs [0085][0106][0121] describe how the AI Platform utilizes NLP in order to categorize the document(s)/response(s) and their confidence scores for the one or more categories).
Brigham discloses displaying the classes along with their confidence scores, that range from 0-100 (Figs. 19 & 23 and Paragraphs [0121][0124]). However, Brigham does not explicitly disclose wherein the other classes are displayed in a predetermined order according to their confidence scores.
In an analogous art, Mayfield discloses wherein the other classes are displayed in a predetermined order according to their confidence scores (Paragraph [0052] describes how the system predicts multiple class values for a document after analysis and proceeds to output multiple class values on a display that may be presented in a ranked order based on determined confidence levels for each predicted class value, or with the actual determined confidence levels themselves). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the display techniques put forth by Brigham to include the ranked list display techniques taught by Mayfield.
	The suggestion/motivation for doing so would have been to display the information in a more digestible and aesthetically pleasing way to the user(s).

(Figs. 19 & 23 and Paragraphs [0121][0124][0125] describe how the AI developer reviews the classification(s) of the AI by approving or disapproving using a thumbs up or down on the UI dashboard).

As to Claim 3, Brigham discloses wherein, when indication of validity comprises the selection of the one of the plurality of classes, the executable software stored in the at least one memory is further adapted to cause the at least one processor to store the updated user response as new data to the database (Figs. 19 & 23 and Paragraphs [0121][0124][0125] describe how the AI developer reviews the classification(s) of the AI by approving or disapproving using a thumbs up or down on the UI dashboard and submit the changes [to save them]).

	As to Claim 4, Brigham discloses wherein the database with the new data is configured to be used to re-train the natural language classifier (Figs. 19 & 23 and Paragraphs [0120][0121][0124][0125] describe how the AI developer reviews the classification(s) of the AI by approving or disapproving using a thumbs up or down on the UI dashboard and submit the changes to save the new training that was selected).

	As to Claim 5, Brigham discloses wherein the at least one retrieved user response has pre-associated therewith the assigned class with the highest confidence score and the plurality of other classes with the respective lower confidence scores (Figs. 19 & 23 and Paragraphs [0121][0124] describe the dashboard for displaying documents/responses that the AI has been confident on one or more of the classification determinations and their associated confidence values for each category – the confidence values ranging between 0-100 for each classified category; See also [0106] for the AI algorithm classification with the highest confidence level in their classification).

	As to Claim 6, Brigham discloses wherein the dialogues stored in the database are configured to be from a series of interactions between an interactive computing system and a user of the interactive computing system (Paragraphs [0063][0066][0067] describe the database containing messages sent to leads, responses received, alerts sent out, etc. in chronological order of occurrence; See Paragraphs [0044][0045] for more about dialog with users; Paragraphs [0083]-[0085] describe how the AI Manager 330 allows the user to access documents/responses that the AI has processed and made classification(s) for).

	Claims 8-13 recite all the same elements as Claims 1-6. Therefore, the same rationale applies equally as well.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brigham (US 20160217501) in view of Mayfield et al. (US 20150199913) and further in view of Maisonnier et al. (US 20170125008).

As to Claim 7, Brigham/Mayfield disclose the computing system of Claim 6, as cited above. Brigham/Mayfield do not explicitly disclose wherein the series of interactions are a set of activities designed to cause an increase in a level of happiness of the user of the interactive computing system.
In an analogous art, Maisonnier discloses wherein the series of interactions are a set of activities designed to cause an increase in a level of happiness of the user of the interactive computing system (Paragraph [0019] describes a companion robot for interacting with users, the robot can learn the preferences of the user, thereby improving the mood of the user (i.e. make the user happier); Paragraphs [0041][0047] describe how based on the context, the robot can execute/launch new activities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the machine-learning dialog system of Brigham/Mayfield, specifically the intentions behind the interactions with the user, with the techniques of Maisonnier, specifically the techniques of utilizing available context in order to improve the mood of the user with interactions and/or activities.
The suggestion/motivation for doing so would have been to improve the user’s mood using dialog, thereby providing a better overall user experience.

Claim 14 recites all the same elements as Claim 7. Therefore, the same rationale applies equally as well.

Claims 15, 16, 18, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brigham (US 20160217501) in view of Brager et al. (US 20130144605).

As to Claim 15, Brigham discloses a computing system (Fig. 1 – Dynamic Message Server 108), comprising: a user-interface display screen (Fig. 2 – User Interface 210; See also Fig. 3 and Paragraphs [0082]-[0085]); at least one processor (Fig. 1 – Dynamic Message Server 108; Fig. 46 and [0137]-[0139] for explicit processor in computing device); and at least one memory storing executable training software which (Paragraph [0072] for AI Platform with code for purpose; See also Fig. 46 and Paragraphs [0137]-[0139] for explicit memory and instructions in computing device), when executed by the at least one processor, causes the at least one processor to: access a database of dialogues, the dialogues including a plurality of computer-generated prompts and user responses to the prompts, wherein the user responses are previously received from users and stored in the database (Paragraphs [0063][0066][0067] describe the database containing messages sent to leads, responses received, alerts sent out, etc. in chronological order of occurrence; See Paragraphs [0044][0045] for more about dialog with users; Paragraphs [0083]-[0085] describe how the AI Manager 330 allows the user to access documents/responses that the AI has processed and made classification(s) for); retrieve, from the database, at least one pair of sequential user response and follow-up (Paragraphs [0063][0066][0067] describe the database containing messages sent to leads, responses received, alerts sent out, etc. in chronological order of occurrence; Paragraphs [0083]-[0085] describe how the AI Manager 330 allows the user to access documents/responses that the AI has processed and made classification(s) for); display, on the user-interface display screen, a plurality of user-selectable ratings, each of the ratings designating a respectively different quality to the retrieved follow-up computer-generated prompt, wherein the user-selectable ratings are displayed in a predetermined order according to their ratings (Figs. 19 & 23 and Paragraphs [0121][0124] describe the dashboard for displaying documents/responses that the AI has been confident on one or more of the classification determinations and their associated confidence values for each category – the dashboard displaying a thumbs up and thumbs down button for the developer to “rate” the AI’s one or more classifications – the thumbs up/thumbs down buttons conveyed in their graphical positions in Fig. 23); receive, from a user of the training software, a selection of one of the plurality of user-selectable ratings (Figs. 19 & 23 and Paragraphs [0121][0124] describe how the AI developer reviews the classification(s) of the AI by approving or disapproving using a thumbs up or thumbs down button on the UI dashboard); wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to associate the selected user-selectable rating to the retrieved follow-up computer generated-prompt (See Paragraphs [0121][0124][0125] for submitting the new training after rating each of the documents/responses classifications). 
Brigham discloses submitting the new training after rating each of the documents/responses classifications (See Paragraphs [0121][0124][0125]). However, Brigham a comment regarding the selected user-selectable rating, wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to associate the selected user-selectable rating and the comment regarding the selected user-selectable rating to the retrieved follow-up computer-generated prompt. 
In an analogous art, Brager discloses receive, from the user of the training software, a comment regarding the selected user-selectable rating (Paragraph [0067] describes how the system generates outputs to present to the user that then allows the user to rate and comment on the specific outputs – users may critique the specific outputs, suggest other outputs that they would find more helpful – the feedback is utilized to improve the subsequent outputs and other aspects of the system), wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to associate the selected user-selectable rating and the comment regarding the selected user-selectable rating to the retrieved follow-up computer-generated prompt (Paragraph [0067] describes how the system generates outputs to present to the user that then allows the user to rate and comment on the specific outputs – users may critique the specific outputs, suggest other outputs that they would find more helpful – the feedback is utilized to improve the subsequent outputs and other aspects of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the feedback dashboard put forth by Brigham, to include the additional rate and comment features taught by Brager.


As to Claim 16, Brigham/Brager disclose wherein the dialogues stored in the database are from a series of interactions between an interactive computing system and a user of the interactive computing system (Brigham: Paragraphs [0063][0066][0067] describe the database containing messages sent to leads, responses received, alerts sent out, etc. in chronological order of occurrence; See Paragraphs [0044][0045] for more about dialog with users; Paragraphs [0083]-[0085] describe how the AI Manager 330 allows the user to access documents/responses that the AI has processed and made classification(s) for).

As to Claim 18, Brigham/Brager disclose wherein the executable software stored in the at least one memory is further adapted to cause the at least one processor to generate a record of associating the selected user-selectable rating and the comment regarding the selected user-selectable rating to the retrieved follow-up computer-generated prompt, and wherein the record is configured to be used to re-format a flow of a future interaction between the interactive computing system and the user of the interactive computing system (Brager: Paragraph [0067] describes how the system generates outputs to present to the user that then allows the user to rate and comment on the specific outputs – users may critique the specific outputs, suggest other outputs that they would find more helpful – the feedback is utilized to improve the subsequent outputs and other aspects of the system). Motivation provided above with reference to Claim 15.

Claims 21, 22, and 24 recite all the same elements as Claims 15-16 and 18. Therefore, the same rationale applies equally as well.

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brigham (US 20160217501) in view of Brager et al. (US 20130144605) and further in view of Maisonnier et al. (US 20170125008).

As to Claim 17, Brigham/Brager disclose the computing system of claim 16, as cited above. Brigham/Brager do not disclose wherein the series of interactions are a set of activities designed to cause an increase in a level of happiness of the user of the interactive computing system.
In an analogous art, Maisonnier discloses wherein the series of interactions are a set of activities designed to cause an increase in a level of happiness of the user of the interactive computing system (Paragraph [0019] describes a companion robot for interacting with users, the robot can learn the preferences of the user, thereby improving the mood of the user (i.e. make the user happier); Paragraphs [0041][0047] describe how based on the context, the robot can execute/launch new activities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the machine-learning dialog system of Brigham/Brager, specifically the intentions behind the helpful interactions with the user, with the techniques of 
The suggestion/motivation for doing so would have been to improve the user’s mood using dialog, thereby providing a better overall user experience.

Claim 23 recites all the same elements as Claim 17. Therefore, the same rationale applies equally as well.

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brigham (US 20160217501) in view of Brager et al. (US 20130144605), and further in view of Pace (US 20190156358).

As to Claim 19, Brigham/Brager disclose the computing system of claim 15, as cited above. Brigham discloses quality ratings for feedback to the system (See [0124][0125]). However, Brigham/Brager do not explicitly disclose wherein the plurality of user-selectable ratings include at least one of exception, good, excessive, insufficient and out of context.
In an analogous art, Pace discloses wherein the plurality of user-selectable ratings include at least one of exception, good, excessive, insufficient and out of context (Fig. 11 and Paragraphs [0052][0058] provide various examples of user feedback options for services, processes, etc. that comprise multiple options to rate by the user).

The suggestion/motivation for doing so would have been to provide more options for the user to rate the service(s) in order to collect more defined and specific feedback from users.

	Claim 25 recites all the same elements as Claim 19. Therefore, the same rationale applies equally as well.

Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brigham (US 20160217501) in view of Brager et al. (US 20130144605), and further in view of Pinckney et al. (WO 2010144766 A1).

As to Claim 20, Brigham/Brager disclose the computing system of claim 15, as cited above. Brigham/Brager do not explicitly disclose wherein the quality is indicative of a level of emotional intelligence conveyed by the retrieved follow-up computer-generated prompt.
In an analogous art, Pinckney discloses wherein the quality is indicative of a level of emotional intelligence conveyed by the retrieved follow-up computer-generated prompt (Pinckney: Paragraph [0150] provides an example of how the system making determinations using subjective criteria (i.e. showing emotional intelligence) when finding relevant responses for the user).

The suggestion/motivation for doing so would have been to improve the future dialog with the users to better resemble the user’s emotions during dialog, thereby providing a better overall user experience.

Claim 26 recites all the same elements as Claim 20. Therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL by Yu et al. describes a machine learning system that perform iterations of classification while also taking into account human feedback to correct errors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459